Citation Nr: 0509460	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  00-09 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to section 1318, Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & M. M.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active service ending in 
April 1990.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, that denied the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death and to Dependency and Indemnity Compensation 
(DIC) pursuant to section 1318, Title 38 of the United States 
Code.  The appellant has perfected a timely appeal.

The Board remanded these claims in March 2001 and July 2003 
to the Appeals Management Center (AMC) and they now have been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO and the duty to notify has been satisfied.

2.  The immediate cause of the veteran's death was metastatic 
lung carcinoma.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral chondromalacia of the knees, 
status-post operative excision of Morton's neuroma of both 
feet, a plantar wart of the right heel, hemorrhoids, 
lacerations of the forehead and left cheek, a nasal fracture, 
and bilateral varicose veins.  The combined evaluation was 10 
percent.

4.  There is no evidence that the veteran served in Vietnam, 
so his claimed exposure to herbicides cannot be presumed.

5.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
military service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 106, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.300, 
3.301, 3.303, 3.307, 3.309, 3.310(a), 3.312 (2004).

2.  Entitlement to Dependency and Indemnity Compensation as a 
surviving spouse of a deceased veteran has not been 
established.  38 U.S.C.A. §§ 1318, 5312 (West 2002); 
38 C.F.R. §§ 3.22, 3.252 (1999 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

The appellant and her representative have been fully advised 
of the evidence needed to substantiate entitlement to service 
connection for the cause of the veteran's death and to DIC, 
of the evidence she needed to provide and the evidence VA 
would obtain, as well as the need for her to submit any 
evidence in her possession.  Such notice was issued to the 
appellant in letters dated in September 1999, May and October 
2001, and March 2002, the September 1999 rating decision, the 
statement of the case, the Board's March 2001 and July 2003 
remands, and supplemental statements of the case.

These documents also provided the veteran with notice of the 
law and governing regulations, including the VCAA and 
regulations on cause of death and DIC claims, as well as the 
requirement to submit medical evidence that established 
entitlement to service connection for the cause of the 
veteran's death and to DIC.  By way of these documents, she 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the appellant's behalf.  Thus, the Board observes that all of 
the aforementioned correspondence informed the appellant of 
the evidence she was responsible for submitting and what 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  The Board remanded this 
claim to the AMC in March 2001, in part, for the issuance of 
VCAA notice to the appellant and her service representative.  
The AMC provided this VCAA notice to the appellant and her 
service representative in May and October 2001 and in March 
2002.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  If she submitted additional evidence 
substantiating his claim, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the 
appellant, including the veteran's service medical records 
and post-service VA and private medical records, the 
veteran's terminal medical records, and a copy of the 
veteran's death certificate.  There are no reported records 
that are not part of the claims folder.

As will be shown below, there is no competent evidence that 
any disease or injury during service could be related to the 
veteran's cause of death.  Thus, the Board concludes that no 
medical opinion is required in this case.  38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(holding that VA's duty to get an examination or medical 
opinion under the VCAA was not triggered unless there was 
competent evidence that a current disease or disability might 
be related to service).

Under the circumstances in this case, the appellant has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the appellant in substantiating her claims.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Factual Background

The veteran's death certificate reveals that he died on 
December [redacted], 1998, at age 47.  According to the death 
certificate, the immediate cause of death was metastatic lung 
carcinoma, which had begun at an unknown time prior to his 
death.

The veteran's service medical records show that he was 
treated during service for bilateral Morton's neuroma of the 
feet, a plantar wart of the right heel, hemorrhoids, 
lacerations of the forehead and left cheek, a nasal fracture, 
bilateral varicose veins, and bilateral chondromalacia of the 
knees.  

On a "Dental Patient Medical History" form completed by the 
veteran in August 1988, he reported that he smoked 11/2 packs 
of cigarettes a day.  On a similar form completed by the 
veteran in July 1989, he reported smoking 1 pack of 
cigarettes a day.

The veteran's chest x-ray was normal at his separation 
physical examination in October 1989.

A review of the veteran's DD-214 shows that he was awarded 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  His military occupational specialty (MOS) 
was as a general tactical aircraft maintenance technician.

A review of the veteran's performance reports from his 
service personnel records shows that he served at the Udorn 
Royal Thai Air Force Base in Thailand from June 1972 to June 
1973, and from October 1974 to December 1975.  His duties as 
a crew chief included performing scheduled and unscheduled 
maintenance on aircraft.  He also was assigned to crash 
recovery and assisted in recovering disabled aircraft from an 
active runway.  He had no reported duty in Vietnam.

The veteran's post-service treatment records show that he was 
diagnosed with lung cancer following VA outpatient treatment 
in July 1998.  This diagnosis followed an abnormal kidney 
biopsy in July 1998, which the VA pathologist analyzed as 
showing possible adenocarcinoma of the lung.  A computerized 
tomography (CT) scan of the veteran's kidney in July 1998 
also had shown likely carcinoma.

The veteran received two courses of chemotherapy at a VA 
Medical Center to treat his lung cancer in August and 
September 1998.  The assessment following each of these 
courses of chemotherapy treatment was lung cancer.

The veteran received ongoing VA treatment for lung cancer up 
to the time of his death.

A review of the veteran's terminal medical records indicates 
that he was admitted in early December 1998.  The veteran was 
again noted to have been a long-time smoker.  The discharge 
diagnosis was metastatic lung carcinoma.

In response to a request from the RO to furnish the veteran's 
dates of service in Vietnam, the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, notified VA in August 
1999 that the veteran had served in Thailand, but his service 
personnel records did not show that he had actually served in 
country in Vietnam.

The appellant testified at her RO hearing in April 2000, that 
her husband had been sent to Vietnam from Thailand as a 
helicopter crew member to salvage downed helicopters.

On her February 2000 substantive appeal (VA Form 9), the 
appellant contended that her husband's lung cancer was 
related to his claimed Vietnam service.

In a statement dated in December 2002, IK reported that the 
veteran had told her about rescue and recovery missions to 
Vietnam that he had flown while based in Korat, Thailand, 
during active service.  She wrote that the veteran had told 
her that he had been forced to stay overnight in Vietnam 
during some of these missions.

The Center for Research of Unit Records (CURR) notified VA in 
March 2002 and in March 2003 that it could not verify that 
the veteran had been sent to Vietnam "to salvage downed 
helicopters."  CURR stated that such information might be 
included in the veteran's service personnel records.

Analysis

The appellant and her service representative essentially 
contend on appeal that the veteran's death from lung cancer 
was related to active service, including as a result of 
exposure to herbicides during his claimed Vietnam service.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2004).  

To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death; rather, it must be shown that there was a 
causal connection between the service-connected disability 
and the veteran's death.  38 C.F.R. §§ 3.312(b), (c) (2004).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  

The last date on which such a veteran shall be presumed to 
have been exposed to a herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam between 
January 1962 and May 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313.

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2004).  A 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

As just discussed, the service department has been unable to 
confirm that the veteran has any service in Vietnam.  These 
records disclose only that he served in Thailand.  While the 
appellant and an acquaintance of the veteran reported that he 
had told them of service in Vietnam, this evidence is of 
little probative value because it constitutes hearsay, and is 
contrary to service department records.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  There is no direct evidence 
that the veteran served in Vietnam.  See 38 U.S.C.A. § 1154 
(West 2002).  

Accordingly, the veteran's in-service exposure to herbicides 
cannot be presumed.  There is no evidence that he was 
otherwise exposed to herbicides during service.  As such, 
there is no evidence to support the appellant's contention 
that service connection is warranted on the basis of 
herbicide exposure.

There also is no objective medical evidence that the cause of 
the veteran's death is related to any other disease or injury 
in service.  The veteran was not treated for any respiratory 
conditions, to specifically include metastatic lung cancer, 
at any time during his more than 20 years of active service.  
The veteran's metastatic lung cancer was first demonstrated 
in July 1998, more than 8 years after his separation from 
service.  And there is no competent medical evidence linking 
his metastatic lung cancer to service, or any incident of 
service.  Accordingly, direct service connection for lung 
cancer also is precluded because such could not have been 
established at the time of the veteran's death.  See Combee, 
supra.  

Service connection was in effect for bilateral Morton's 
neuroma of the feet, a plantar wart of the right heel, 
hemorrhoids, lacerations of the forehead and left cheek, a 
nasal fracture, bilateral varicose veins, and chondromalacia 
of each knee.  The appellant has contended that these 
disabilities contributed to the veteran's death.  In this 
regard, she noted that his feet and legs became swollen after 
chemotherapy, and that chemotherapy was stopped because of 
the swelling.  However, there is no competent evidence that 
the swelling was related to the service-connected 
disabilities.  The service-connected disabilities were all 
evaluated as noncompensable or mildly disabling, and no 
competent medical professional has reported that they played 
any role in causing the veteran's death or contributed to his 
death from lung cancer.  Indeed, the service connected 
disabilities were not even noted in the treatment records 
proximate to the veteran's death, or in the death 
certificate.

Without objective evidence of any in-service herbicide 
exposure, and without any medical evidence of a link between 
the veteran's service-connected disabilities and lung cancer, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The Board 
has considered the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

§ 1318

Surviving spouses are entitled to Dependency and Indemnity 
Compensation (DIC) as if the death were service connected 
where service connected disabilities were rated 100 percent 
disabling for 10 years immediately preceding death.  
38 U.S.C.A. §§ 1318, 5312 (West 2002).

The stay on adjudication of most claims for DIC under 38 
U.S.C.A. § 1318 pending review of applicable regulations by 
the United States Court of Appeals for the Federal Circuit 
has been lifted.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).

During the pendency of this appeal, 38 C.F.R. § 3.22(a), the 
regulation implementing 38 U.S.C.A. § 1318, was amended 
effective November 30, 1999.  65 Fed. Reg. 3388 (Jan. 21, 
2000).

Under the old version of 38 C.F.R. § 3.22, as interpreted by 
the courts, a survivor of a deceased veteran was eligible for 
DIC under section 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time; (2) the veteran would have been in receipt of 
a 100 percent rating disability rating for such time but for 
CUE in a final RO or Board decision, or (3) for certain 
claims, the veteran had been "hypothetically" entitled to 
receive a 100 percent disability rating for the required 
period of time.  Carpenter v. West, 11 Vet. App. 140 (1998).

The purpose of the January 2000, amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  See 65 
Fed. Reg. 33,888-92 (Jan. 21, 2000).

The prior version of § 3.22 provided that DIC benefits would 
be provided when a veteran "was in receipt of or for any 
reason . . . was not in receipt of but would have been 
entitled to receive compensation at the time of death."  
38 C.F.R. § 3.22(a)(2) (1999).  The revised regulation 
replaced this broad statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  

The revised § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining "entitled to receive" to mean that, at the time of 
death, the veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22 (2004).  

VA's interpretation was confirmed by the recent decision by 
the United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Federal Circuit stated that:  

The Department should also continue to 
process claims for survivor benefit that 
would be rejected because they are based 
on the filing of new claims after the 
veteran's death, since we have found that 
the Department's interpretation of the 
statue as barring such claims is 
permissible and reasonable...

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2004), with 
certain exceptions that do not apply in this case.  
Therefore, the Board can proceed to consider the claim in 
this case.  

The evidence is clear that the veteran was not in receipt of 
a 100 percent rating at any time during his lifetime.  There 
has been no contention that he was hypothetically entitled to 
such an evaluation.  Therefore, under either version of 
38 C.F.R. § 3.22, the appellant is not entitled to § 1318 
benefits.  See VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 25,179 
(2004).

There is no legal entitlement to benefits under 38 U.S.C.A. 
§ 1318, and the claim is denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation pursuant 
to section 1318, Title 38 of the United States Code is 
denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


